Citation Nr: 1118917	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-13 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that the Veteran withdrew his appeal for service connection for hearing loss in a March 2010 statement.  A Substantive Appeal may be withdrawn in writing at any time or during the course of a hearing on the record before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2010).  Here, the Board finds the Veteran's appeal for service connection for hearing loss withdrawn.

In March 2010, the Veteran testified at a hearing with a Decision Review Officer.  A transcript of that proceeding is of record.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.


FINDING OF FACT

The evidence is in equipoise when considering whether the Veteran's current tinnitus is related to active service.



CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for tinnitus.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

More generally speaking, service connection requires that there be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).



Analysis

The Veteran claims service connection for bilateral tinnitus.  Specifically, he claimed during his March 2011 hearing testimony that he has had ringing in his ears since being exposed to very loud engine noise from tanks and other vehicles as well as the sounds of ammunition while on active duty.

The Board notes that the Veteran's DD 214 indicates that his military occupational specialty was as an ammo records clerk and that the Veteran served in Vietnam for one year.

The Veteran has submitted a statement from a private physician, dated March 2010, which indicates that the Veteran's tinnitus is secondary to his exposure to artillery while serving in Vietnam as he did not have tinnitus prior to his period of active service.

The Board has determined that the evidence satisfactorily establishes that the Veteran was subjected to excessive noise during active duty, as such is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  The Veteran is competent to testify as to the presence of tinnitus and to the chronicity of such condition since service.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).   Such statements are found to be credible here.  The Board also notes that a medical opinion of record attributes his current tinnitus to noise exposure during active service.  Therefore, the Board concludes that the Veteran's tinnitus is attributable to his excessive noise exposure during active service.  In so finding, the Board acknowledges the September 2009 VA authorized examiner's opinion in which it was concluded that the current tinnitus was not causally related to active service.  Specifically, she found that the Veteran was exposed to occupational exposure which could have had some impact on his tinnitus.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Here, the September 2009 VA authorized examiner did not account for the Veteran's reported continuity of symptoms and in-service onset of tinnitus.  Also, there is no specific rationale which considered if the Veteran's in-service noise exposure contributed to his current bilateral tinnitus.

Bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)(West 2002)), the Board finds that the positive and negative evidence in this claim is in equipoise with respect to the claim for service connection for tinnitus and thus service connection is warranted.


ORDER

Entitlement to service connection for bilateral tinnitus is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


